NOT FOR PUBLICATION WITHOUT THE
                APPROVAL OF THE APPELLATE DIVISION

                                   SUPERIOR COURT OF NEW JERSEY
                                   APPELLATE DIVISION
                                   DOCKET NO. A-2649-13T4

U.S. BANK NATIONAL ASSOCIATION,
AS TRUSTEE FOR THE STRUCTURED
ASSET SECURITIES CORPORATION
MORTGAGE PASS-THROUGH CERTIFICATES,
2006-EQ1,
                                      APPROVED FOR PUBLICATION
      Plaintiff-Respondent,
                                           February 1, 2016
v.
                                           APPELLATE DIVISION
JOANN L. CURCIO,

      Defendant-Appellant,

and

MR. CURCIO, husband of
Joann L. Curcio,

     Defendant.
________________________________________

          Submitted September 16, 2015 – Decided February 1, 2016

          Before Judges Reisner, Hoffman and Leone.

          On appeal from the Superior Court of New
          Jersey, Chancery Division, Warren County,
          Docket No. F-008037-12.

          Joseph A. Chang & Associates, LLC, attorneys
          for appellant (Joseph A. Chang, of counsel
          and on the briefs; Jeffrey Zajac, on the
          briefs).

          Reed Smith, LLP, attorney for respondent
          (Henry F. Reichner, of counsel; Alex G.
          Gross, on the brief).
    The opinion of the court was delivered by

LEONE, J.A.D.

    Defendant Joann L. Curcio appeals from a final judgment of

foreclosure      and    an   order    denying         her    motion     to    vacate     the

judgment.        In    considering    her       appeal,      we    review     differences

between the various Court Rules governing personal and mailed

service     of   process     and     proof       of    service.         Based      on    our

construction of the current versions of those Rules, we find no

merit in defendant's argument that service was improper, or in

any of her other contentions.           Accordingly, we affirm.

                                         I.

    Defendant executed a promissory note in favor of EquiFirst

Corporation      in    the   amount    of       $240,500      in    2006.       Defendant

simultaneously executed a non-purchase money mortgage in favor

of EquiFirst.         The mortgage encumbered a single-family residence

located    in    Bloomsbury,    Greenwich         Township,        in   Warren     County,

where it was recorded.             The mortgage named Mortgage Electronic

Registration      Systems,     Inc.   (MERS)          as    mortgagee    in    a   nominee

capacity for EquiFirst.

    In September 2010, defendant defaulted on the promissory

note.     In January 2011, MERS assigned the mortgage to plaintiff

U.S. Bank National Association.




                                            2                                      A-2649-13T4
     On September 29, 2011, counsel for plaintiff sent defendant

a   "Notice      of     Intention         to   Foreclose,"        addressed    to    the

encumbered property via regular mail and certified mail, return

receipt requested.          On October 3, 2011, counsel for plaintiff

received the certified mail return receipt, which was apparently

signed by defendant.             In April 2012, defendant requested and

received a reinstatement quote from plaintiff's counsel.

     On May 2, 2012, plaintiff instituted a foreclosure action

in the Chancery Division.             In May 2012, a private process server

attempted at least three times to make personal service of the

complaint and summons on defendant at the encumbered property,

without success.

     As     a    result,    plaintiff's            counsel    employed    a    private

investigator       to    locate       defendant.             As   detailed     in    the

subsequently-filed Certification of Inquiry/Mailing, an inquiry

was made with the United States Postal Service (USPS) asking if

defendant       still    lived       at    the     encumbered      property.         The

postmaster advised no change of address order was on file.                           The

investigator      performed      a    "skip        trace,"    which   revealed      that

defendant still resided at the encumbered property.1                          Inquiries




1
  Black's Law Dictionary defines a "skiptracing agency" as a
"service that locates persons (such as delinquent debtors,
missing heirs, witnesses, stockholders, bondholders, etc.) or
                                                   (continued)


                                               3                               A-2649-13T4
to the Department of Motor Vehicles (DMV) and the Warren County

Tax Assessor's Office confirmed the same address.

      Moreover, the private investigator prepared a report, which

detailed the investigator's efforts to locate defendant.                         The

investigator checked with defendant's creditors, the telephone

company's directory assistance database, the National Address

Database, and defendant's neighbors.                 Every inquiry indicated

that defendant still resided at the encumbered property.

      As   a   result   of   the      difficulties    in    effecting      personal

service of the complaint and summons on defendant, on July 26,

2012, plaintiff mailed defendant the complaint and summons to

the   encumbered     property    by    regular     mail    and    certified    mail,

return     receipt   requested.          The   certified    mail     was   returned

marked "unclaimed," and the regular mail was not returned.

      Plaintiff set forth its unsuccessful efforts at effecting

personal service, its subsequent inquiries, and its successful

service by mail, in its Certification of Inquiry/Mailing, which

was   filed    on    November      27,     2012.      The        Certification    of

Inquiry/Mailing      attached:     the     process    server's       affidavit    of

unsuccessful personal service; the postmaster's finding of no

change of address; the results of the inquiries to the DMV and


(continued)
missing assets (such as bank                    accounts)."          Black's     Law
Dictionary, 1514 (9th ed. 2009).



                                          4                                A-2649-13T4
Tax   Assessor's     Office    showing       defendant   still   lived   at    the

encumbered property; the private investigator's report; and the

USPS "Track & Confirm" printout showing that the certified mail

was "[u]nclaimed."

      On November 30, 2012, plaintiff filed a certification of

default, citing defendant's failure to file an answer to the

complaint.       Default was entered the same day.           In February 2013,

defendant's counsel contacted plaintiff's counsel and requested

that the default be vacated.                 Plaintiff denied this request.

Defendant failed to file a motion to vacate the default.

      On April 22, 2013, plaintiff sent defendant a Notice of

Entry of Default by certified and regular mail to the encumbered

property.        Plaintiff also sent a formal notice, as required by

N.J.S.A. 2A:50-58, advising defendant of her right to cure and

of plaintiff's intention to seek a final judgment.                    Defendant

failed to cure her default.

      Plaintiff first moved for entry of final judgment in May

2013.       On    June   12,   2013,     defendant       filed   opposition      to

plaintiff's       motion,   arguing    that    plaintiff    miscalculated      the

interest on the loan and that she did not receive a Notice of

Intention to Foreclose that complied with the Fair Foreclosure

Act, N.J.S.A. 2A:50-53 to -68.               Notably, defendant's opposition




                                         5                               A-2649-13T4
did not raise insufficiency of service.             Defendant represents

that plaintiff's motion was denied.

      On September 27, 2013, plaintiff filed a second motion for

entry of final judgment.        Defendant did not oppose this motion.

On   October    11,   2013,   the   Chancery   Division   entered   a   final

judgment of foreclosure in favor of plaintiff in the amount of

$292,780.85, awarded counsel fees of $3,077.81, and ordered a

sheriff's sale of the property.

      On November 21, 2013, defendant moved to vacate the entry

of final judgment under Rule 4:50-1.           By order dated January 21,

2014, the trial court denied defendant's motion to vacate the

final judgment, and found that plaintiff's three unsuccessful

attempts to effect personal service justified service by mail

pursuant to Rule 4:4-5(a).

                                      II.

      Defendant moved to vacate the entry of final judgment of

foreclosure under Rule 4:50-1(a) and (d).           Rule 4:50-1 provides,

in pertinent part, that "[o]n motion, with briefs and upon such

terms as are just, the court may relieve a party or the party's

legal representative from a final judgment or order for the

following      reasons:   (a)   mistake,    inadvertence,    surprise,     or

excusable neglect; . . . [or] (d) the judgment or order is

void."




                                       6                            A-2649-13T4
       "The decision whether to grant such a motion is left to the

sound discretion of the trial court[.]"                         Mancini v. EDS ex rel.

N.J.    Auto.    Full    Ins.       Underwriting         Ass'n,      132   N.J.        330,    334

(1993).         "The    trial       court's      determination         .     .    .    warrants

substantial      deference,          and    should      not    be    reversed         unless    it

results in a clear abuse of discretion."                        US Bank Nat'l Ass'n v.

Guillaume,      209    N.J.        449,    467   (2012).        We    must       hew    to    that

standard of review.

                                             III.

       Defendant first argues the final judgment of foreclosure

was void under Rule 4:50-1(d), because service of the summons

and     complaint       was        insufficient.              However,     defendant           was

indisputably aware of plaintiff's complaint in February 2013,

when her attorney contacted plaintiff and requested vacation of

the     default.         Nonetheless,            she     failed       to   challenge           the

sufficiency of service in her June 12, 2013 opposition to the

entry of a final judgment.                  Indeed, defendant did not raise any

argument    relating          to    the     sufficiency        of    service       until       her

November    20,       2013    motion        to   vacate       final    judgment,         nearly

sixteen months after the foreclosure complaint was served by

mail.      Because      of     defendant's           delay     in    raising      this       claim

despite having notice of the complaint, she "was not equitably

entitled to vacate the judgment."                      See Deutsche Bank Tr. Co. Am.




                                                 7                                      A-2649-13T4
v. Angeles, 428 N.J. Super. 315, 320 (App. Div. 2012) (holding

the   defendant's     delay    in    raising       the   issue   of   plaintiff's

standing    until     a    last-ditch       Rule    4:50-1(d)    motion      barred

relief).     In any event, plaintiff's service by mail complied

with New Jersey's Court Rules.

                                        A.

      "The primary method of obtaining in personam jurisdiction

over a defendant in this State is by causing the summons and

complaint to be personally served within this State pursuant to

R. 4:4-3[.]"     R. 4:4-4(a).         However, "in personam jurisdiction

may   be   obtained   by   mail     under    the   circumstances      and   in    the

manner provided by R. 4:4-3."           R. 4:4-4(a).

      Rule 4:4-3(a) provides, in pertinent part:

            If personal service cannot be effected after
            a reasonable and good faith attempt, which
            shall be described with specificity in the
            proof of service required by R. 4:4-7,
            service may be made by mailing a copy of the
            summons and complaint by registered or
            certified mail, return receipt requested, to
            the usual place of abode of the defendant
            . . . . The party making service may, at the
            party's option, make service simultaneously
            by registered or certified mail and ordinary
            mail, and if the addressee refuses to claim
            or accept delivery of registered mail and if
            the ordinary mailing is not returned, the
            simultaneous    mailing   shall    constitute
            effective service. . . . Return of service
            shall be made as provided by R. 4:4-7.

      Rule 4:4-7 provides, in pertinent part:




                                        8                                   A-2649-13T4
           If service is made by mail, the party making
           service   shall   make  proof   thereof   by
           affidavit which shall also include the facts
           of the failure to effect personal service
           and the facts of the affiant's diligent
           inquiry to determine defendant's place of
           abode, business or employment.     With the
           proof shall be filed the affidavit or
           affidavits of inquiry, if any, required by
           R. 4:4-4 and R. 4:4-5.

Here, plaintiff filed a Certification of Inquiry/Mailing.                              See

R.   1:4-4(b)     (allowing      certifications        instead    of    affidavits).

That certificate complied with all of the requirements set forth

in Rule 4:4-7.

       Of course, "[s]ervice by mail is not effective" under Rule

4:4-3 "unless plaintiff first made 'a reasonable and good faith

attempt' to serve defendant personally."                     City of Passaic v.

Shennett, 390 N.J. Super. 475, 483 (App. Div. 2007) (quoting R.

4:4-3(a)).      Here, plaintiff employed a private process server

who certified he/she unsuccessfully attempted, on at least three

separate     occasions,         to   serve       defendant    with       plaintiff's

complaint and summons in accordance with Rule 4:4-3.

       Further,     as        "described        with    specificity             in"    the

Certification      of    Inquiry/Mailing,         plaintiff      made   a       "diligent

inquiry to determine defendant's place of abode" before making

mail    service.         R.    4:4-7.          Plaintiff   employed         a     private

investigator      who    relied      on   numerous     sources,     including          the

postmaster, the DMV, telephone records, tax records, creditors,



                                           9                                     A-2649-13T4
and a neighbor to determine defendant's correct address.                            Every

source indicated defendant continued to reside at the encumbered

property.    Given plaintiff's repeated efforts at making personal

service     and    its    subsequent      diligent       inquiries       to    confirm

defendant's address, service by mail was appropriate.

       "Where service is made by registered or certified mail and

simultaneously by regular mail," the plaintiff must file "the

printout of the electronic confirmation of delivery," "provided

by the U.S. Postal Service," or proof that the registered or

certified mail was "unclaimed."                 R. 4:4-7.            Here, plaintiff

included with its Certification of Inquiry/Mailing a copy of the

printout from the USPS website indicating the certified mail

went unclaimed.         Ibid.   This was sufficient proof.

       Defendant contends that plaintiff was required to obtain a

court order before resorting to mail service under Rule 4:4-

3(a)(1).    However, Rule 4:4-4 provides that "[i]f service can be

made by any of the modes provided by this rule, no court order

shall be necessary."            R. 4:4-4(b)(3).           Rule 4:4-4(a) permits

mail   service     pursuant     to     Rule   4:4-3.          Rule    4:4-3(a)       only

requires    "a     reasonable     and    good     faith       attempt"    to    effect

personal service before resorting to service by mail.

       Defendant    argues      that    plaintiff       should    have    filed      its

Certification      of    Inquiry/Mailing        prior    to    resorting       to    mail




                                         10                                    A-2649-13T4
service.      However, the affidavit or certification must be filed

after the mailing, because it must memorialize not only the

diligent inquiry but also "proof of service," including "the

return     receipt      card,     or      the      printout        of     the     electronic

confirmation," stating whether the certified mail was delivered

or unclaimed.        R. 4:4-7.

      Rule     4:4-7    provides       that     "[p]roof      of    service        shall    be

promptly filed with the court within the time during which the

person served must respond thereto[.]"                       Thus, plaintiff should

have filed the Certification of Inquiry/Mailing "within 35 days

after service of the summons and complaint on that defendant."

R. 4:6-1(a).

      Instead,         plaintiff          filed        the         Certification            of

Inquiry/Mailing        four   months      after     effecting           service    by   mail.

However, defendant did not challenge the untimely filing of the

certificate in the Chancery Division.                      Defendant fails to show

plain error.      R. 2:10-2.         "Failure to make proof of service does

not   affect    the    validity      of   service."           R.    4:4-7.         Moreover,

plaintiff      filed    the     Certification         of    Inquiry/Mailing             before

entry of default, and five months before moving for entry of

default      judgment.          Thus,     defendant        had      the     certification

available to her when opposing entry of default judgment.                                  She

has   failed    to     show   that      the     erroneous     delay       in    filing     the




                                              11                                    A-2649-13T4
certification         was     "clearly       capable          of     producing         an     unjust

result."    R. 2:10-2.

    Defendant           next        argues         that        the         Certification              of

Inquiry/Mailing         was    insufficient            because       plaintiff         failed         to

conduct various other searches, including a title search through

surrogate courts, a vital statistics search, a grantor-grantee

search, or a search of the New Jersey Department of Banking and

Insurance records.             However, our Court Rules do not require

specific searches, but only require a "diligent inquiry" before

resorting to service by mail.                     R. 4:4-7.           As set forth above,

plaintiff   performed          a    diligent          inquiry.           Moreover,      defendant

does not argue that such searches would have led to plaintiff

discovering       a    different         address       for    defendant.             Cf.     M    &    D

Assocs.    v.     Mandara,         366    N.J.        Super.       341,     354   (App.          Div.)

(finding an inquiry insufficient where search of motor vehicle

and voting records would have disclosed an address for service),

certif.    denied,       180       N.J.    151     (2004).           Instead,        defendant's

certification         admits       that    she    has       resided       at   the     encumbered

property    for       thirty-five         years.           Thus,    we     find   no    merit         in

defendant's argument.

                                                 B.

    Defendant          contends      service          by    mail     had    to    be    performed

under Rule 4:4-4(b)(1).                  Rule 4:4-4(b)(1) provides for service




                                                 12                                         A-2649-13T4
"[b]y mail or personal service outside the state."                              "Paragraph

(b)(1)   is      the    long-arm      provision,      prescribing         the       modes    of

service by which personal jurisdiction may be obtained over a

person     not    present       in     New    Jersey,"        including        by     "mailed

service."         Pressler      &     Verniero,      Current       N.J.       Court    Rules,

comment 3 on R. 4:4-4 (2016).                 Specifically, Rule 4:4-4(b)(1)(C)

allows     out-of-state        service        by    mail    "[i]f        it    appears       by

affidavit     satisfying        the     requirements          of    R.    4:4-5(b)         that

despite diligent effort and inquiry personal service cannot be

made in accordance with paragraph (a) of this rule[.]"                                Because

plaintiff served defendant within New Jersey, service by mail

was governed by Rule 4:4-3(a) rather than Rule 4:4-4(b)(1)(c).

    Defendant          also    argues       that    plaintiff's      service          by   mail

never    became        effective       pursuant      to    Rule     4:4-4(c)          because

defendant     did      not    answer    the       complaint    or    otherwise         appear

within sixty days.             Rule 4:4-4(c) permits "[o]ptional mailed

service" without having to attempt personal service, "provided,

however, that such service shall be effective for obtaining in

personam      jurisdiction           only    if     the    defendant          answers       the

complaint or otherwise appears in response thereto, and provided

further that default shall not be entered against a defendant

who fails to answer or appear in response thereto."                                 However,

"[t]his prohibition against entry of default shall not apply to




                                              13                                      A-2649-13T4
mailed      service      authorized        by    any   other     provision     of    these

rules."      Ibid.

       Here, "plaintiff did not serve defendant pursuant to [Rule

4:4-4(c)]."         Citibank, N.A. v. Russo, 334 N.J. Super. 346, 351

(App. Div. 2000).              Rather, plaintiff successfully made service

by   mail    pursuant         to   Rule    4:4-3(a)     after     attempting   personal

service.      Service by mail under Rule 4:4-3(a) "is valid even if

the defendant does not answer or appear," Russo, supra, 334 N.J.

Super. at 352, and "is as fully effective as personal service.

Thus,    entry      of   default      is    permitted      provided     only   that    the

conditions of the rule are complied with."                       Pressler & Verniero,

Current N.J. Court Rules, comment on R. 4:4-3 (2016).

                                                C.

       The trial court found service proper under Rule 4:4-5(a).

Rule     4:4-5(a)        is    entitled         "Methods    of     Obtaining    In     Rem

Jurisdiction."           Rule 4:4-5(a)(2) permits "service by mail as

prescribed by R. 4:4-4(b)(1)(C)" in "actions affecting specific

property,      or    any      interest      therein,       or    any   res   within    the

jurisdiction of the court," if "it shall appear by affidavit of

the plaintiff's attorney or other person having knowledge of the

facts,      that    a    defendant        cannot,      after     diligent    inquiry    as

required by this rule, be served within the State."                             R. 4:4-

5(a).




                                                14                              A-2649-13T4
       We need not address when "service may" be made pursuant to

Rule 4:4-5(a) in an action for foreclosure under a mortgage. 2                       It

is sufficient to note that service under Rule 4:4-5(a) was not

necessary here because defendant could be and was "served within

the State" by mail service under Rule 4:4-3(a).                         R. 4:4-5(a).

Where, as here, the sole owner of a property was not an absent

defendant    and    could   be   served       within   the    State     by   mail   as

authorized under Rule 4:4-3(a), there was no need to resort to

Rule   4:4-5(a)'s    "provision    for        personal   service      outside    this

State," "service by mail [outside the State] as prescribed by R.

4:4-4(b)(1)(A)," or service "by publication."                      R. 4:4-5(a)(1),

(2), (3).        See M & D Assocs., supra, 366 N.J. Super. at 353

(service    by    publication    under    Rule    4:4-5      "is   an    alternative

method of service" that is only available when "the defendant is

not available for service within the State"); see also Montville

v. Block 69, Lot 10, 74 N.J. 1, 20 n.9 (1977) (service by

regular mail and certified mail, return receipt requested, "to

notify a landowner of the foreclosure proceeding," adequately




2
  See De Sena v. Prudential Ins. Co., 117 N.J. Super. 235, 243
(App. Div. 1971) ("If the judgment sought will affect the
interests of particular persons in designated property, the
action is quasi in rem," and service may be effected under Rule
4:4-5); see also Highland Lakes Country Club & Cmty. Ass'n v.
Franzino, 186 N.J. 99, 114 n.5 (2006) ("foreclosure is a quasi
in rem action").



                                         15                                  A-2649-13T4
"comports with various Court Rules which concurrently deal with

notice requirements," including Rule 4:4-5).

       Because defendant was properly served under Rule 4:4-3(a),

an affidavit of inquiry, "if any, [was not] required by R. 4:4-4

and R. 4:4-5."      R. 4:4-7.       Thus, we need not determine whether

the Certification of Inquiry/Mailing met the requirements for

affidavits under those rules imposed by Rule 4:4-5(c).

                                       D.

       Defendant   argues    that    the    Chancery   Division   should   have

held a plenary hearing to determine whether she was properly

served.     We set aside a trial judge's decision to deny a plenary

hearing only if the judge abused his or her discretion.                    Colca

v. Anson, 413 N.J. Super. 405, 421-22 (App. Div. 2010).                    Here,

defendant never asked the Chancery Division to hold a plenary

hearing, and she raised no material issues of disputed fact for

which an evidentiary hearing was required.                Her certification

that   "I   have   never    been    served   documents   of   foreclosure    or

judgments against me" and "never knew about the judgments and

all of the prior proceedings until I retained my attorney" in

Spring 2011 does not deny that she received the summons and

complaint served by mail in July 2012.            In any event, service by

mail was properly effected under Rule 4:4-3(a).




                                       16                             A-2649-13T4
       Defendant argues that plaintiff's service by mail offends

constitutional       due    process         requirements.          "[T]he   only

constitutional requirements of service of process" is "'notice

reasonably calculated, under all the circumstances, to apprise

interested parties of the pendency of the action and afford them

the    opportunity   to    present    their    objections.'"        O'Connor   v.

Altus, 67 N.J. 106, 126 (1975) (quoting Mullane v. Cent. Hanover

Bank & Tr. Co., 339 U.S. 306, 314, 70 S. Ct. 652, 657, 94 L. Ed.

865,    873   (1950)).     Here,     due    process   was   satisfied   because

plaintiff     made   a     diligent        inquiry    confirming    defendant's

address, and then effected service to that address by regular

mail and certified mail, return receipt requested.                 "[C]ertified

mail, return receipt requested, is a mode of service meeting due

process requirements."        Shannon v. Acad. Lines, Inc., 346 N.J.

Super. 191, 197 (App. Div. 2001).               Indeed, where other service

is not possible, "due process is satisfied when a defendant, who

cannot be found for personal service but is a resident of the

State at the time of the actionable event, is served by ordinary

mail at his or her last known address."                First Resolution Inv.

Corp. v. Seker, 171 N.J. 502, 514 (2002) (citing Feuchtbaum v.

Constantini, 59 N.J. 167, 181 (1971)).




                                       17                               A-2649-13T4
    Service by mail was authorized by our Court Rules and did

not offend due process.          Therefore, the judgment was not void

under Rule 4:50-1(d).

                                    IV.

    Defendant alternatively argues she showed excusable neglect

under   Rule   4:50-1(a)   for     failing     to   challenge      plaintiff's

complaint.     "[A] defendant seeking to reopen a default judgment

[because of excusable neglect] must show that the neglect to

answer is excusable under the circumstances and that [s]he has a

meritorious    defense."         Mancini,     supra,   132    N.J.    at    335

(alterations    in   original)    (citation    omitted);     see   Intek   Auto

Leasing, Inc. v. Zetes Microtech Corp., 268 N.J. Super. 426,

430-31 (App. Div. 1993).

    Defendant argues that, although she received and responded

to plaintiff's first motion for default judgment, she was not

given proper notice of plaintiff's "second and third motions"

for final judgment.      The record only contains two motions filed

by plaintiff, both of which were served by mail on defendant at

the encumbered property as authorized by Rule 1:5-2.                 There is

"a presumption that mail properly addressed, stamped, and posted

was received by the party to whom it was addressed."                 SSI Med.

Servs. v. HHS, Div. of Med. Assistance & Health Servs., 146 N.J.

614, 621 (1996).        Plaintiff submitted certifications that it




                                     18                               A-2649-13T4
satisfied those requirements.            Because defendant was properly

put on notice of the motions for final judgment, she cannot show

excusable neglect.

       In addition, defendant has not shown a meritorious defense.

"[T]he only issues in a foreclosure action are the validity of

the mortgage, the amount of the indebtedness, and the right of

the mortgagee to resort to the mortgaged premises."                     Sun NLF

Ltd. P'ship v. Sasso, 313 N.J. Super. 546, 550 (App. Div.),

certif. denied, 156 N.J. 424 (1998).             Defendant does not deny

that   she   entered    into   the   mortgage   agreement,     nor   does     she

challenge the amount of indebtedness, or that her failure to

make the monthly payments on the mortgage gave plaintiff the

contractual right to foreclose.

       Rather,   defendant     argues    plaintiff      had   unclean    hands.

"Foreclosure is an equitable remedy governed by the operation of

traditional equitable principles and is subject to the defense

of unclean hands."           N.J. Bank v. Azco Realty Co., 148 N.J.

Super. 159, 166 (App. Div.), certif. denied, 74 N.J. 280 (1977).

The    essence   of    the   doctrine    of   unclean    hands,   "'which      is

discretionary on the part of the court, is that a suitor in

equity must come into court with clean hands and he must keep

them clean after his entry and throughout the proceedings.'"

Marino v. Marino, 200 N.J. 315, 345 (2009) (citations omitted).




                                        19                              A-2649-13T4
      Defendant argues that plaintiff initiated the foreclosure

action with unclean hands when it engaged in the practice of

"dual tracking."         Dual tracking is the practice of a mortgagor

initiating      foreclosure        proceedings          while   also       negotiating      a

mortgage modification.              Guillaume, supra, 209 N.J. at 468-69.

Our   Supreme    Court       has    held   that     practice        is    lawful   in    New

Jersey.     Ibid.

      In Guillaume, borrowers failed to appear in a foreclosure

action and a default judgment was subsequently entered.                               Id. at

460-61.     The defendants attempted to vacate the final judgment

of foreclosure by arguing, among other things, that they were

confused      because    they       were    negotiating         a        "potential     loan

modification        at   a    time       when     the     foreclosure        action      was

underway."      Id. at 468.           Our Supreme Court held that "[t]here

[was] no evidence that US Bank suggested to the Guillaumes that

it was unnecessary to respond to the foreclosure action; [and]

it expressly advised the Guillaumes that the foreclosure action

could not be ignored."             Id. at 468-69.

      Here,     nothing       in     the        record,     including         defendant's

certification,       suggests       that    plaintiff       misled        defendant     into

believing she did not have to respond to the foreclosure action.

Engaging in negotiations with defendant regarding a modification

to    her   mortgage      did      not     preclude       plaintiff         from   seeking




                                            20                                     A-2649-13T4
foreclosure     for   defendant's       failure      to   pay    back    the   loan.

"Every     [loan   modification]        application       does    not     guarantee

acceptance."       Nat'l Cmty. Bank of N.J. v. G.L.T. Indus., Inc.,

276 N.J. Super. 1, 4 (App. Div. 1994).

    Defendant also argues that plaintiff engaged in predatory

lending    by   extending    a   mortgage      she    could     not     afford,   and

tricking    her    into     accepting     an    adjustable       rate     mortgage.

However, she does not provide evidence nor published New Jersey

cases to support her argument.               Thus, "[w]e will not consider"

defendant's entirely unsupported and "conclusionary statement."

Miller v. Reis, 189 N.J. Super. 437, 441 (App. Div. 1983).                          In

any event, we note defendant signed documents which made clear

she was agreeing to an adjustable rate mortgage.

    Affirmed.




                                        21                                  A-2649-13T4